                     2:21-cr-20037-CSB-EIL # 13       Page 1 of 2
                                                                                            E-FILED
                                                                Thursday, 08 July, 2021 01:56:55 PM
                                                                      Clerk, U.S. District Court, ILCD
                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                                                                          F flI L· .., E D
                               URBANA DIVISION                                 JUL O'7 2021
                                                                        CLERK OF THE COURT
UNITED STATES OF AMERICA,    )                                           U.S. DISTR!CT COURT
                             )                                       CENTRAL DISTRICT OF ILLINOIS
                             )
                  Plaintiff, )
                             )
    vs.                      )                                    37
                                                 Case No. 21-CR-200_
                             )
LORENZA DOMINGO-CASTANEDA, )                     Title 18, United States Code,
                             )                   Section 1546(a);
                             )                   Title 8, United States Code, S ction 1326
                  Defendant. )
                             )

                                   INDICTMENT

                                      COUNTl
              (Fraud and Misuse of Visas, Permits and Other Documents)

THE GRAND JURY CHARGES:

        On or about April 29, 2021, in Champaign County, in the Central District of

Illinois,

                        LORENZA DOMINGO-CASTANEDA,

defendant herein, did knowingly possess and use documents prescribed by statute or

regulation for entry into or as evidence of authorized stay or employment in the United

States, those being an Ohio state identification card in the name of K.M.S., and a Social

Security card ending in 3069 in the name of K.M.S., which the defendant knew to be

forged, counterfeited, falsely made, or otherwise unlawfully obtained, in that the

documents did not belong to the defendant, and the defendant used the fraudulent

cards as verification of employment eligibility at Staff Management.
                      2:21-cr-20037-CSB-EIL # 13        Page 2 of 2




        In violation of Title 18, United States Code, Section 1546(a).

                                         COUNT2
                         (Illegal Re-Entry After Prior Deportation)

        On or about June 11, 2021, in Champaign County, in the Central District of

Illinois,

                         LORENZA DOMINGO-CASTANEDA,

defendant herein, an alien, who was a citizen of Guatemala and who pursuant to law

had previously been deported and removed from the United States on or about October

24, 2013, was found in the United States without having obtained the express consent of

the Secretary of the Department of Homeland Security to reapply for admission to the

United States.

        In violation of Title 8, United States Code, Section 1326(a).



                                           A TRUE BILL.
s/Foreperson


FOREPER~
                                  -           s/Gregory Gilmore

                                           DOUGl A~ J~QUIVEY      f  L

                                           ACTING UNITED STATES ATTORNEY
                                           BDF




                                              2
